 In the Matter of TAMPHON TRADING COMPANY, INC.,' EMPLOYERandINTERNATIONAL LONGSHOREMEN'S ASSOCIATION, AFL, PETITIONERCase No.10-RC-736.-Decided February 9, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforeWillis C.Darby, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.TheEmployer'smotion to dismiss the petition herein on various groundswill be considered hereinafter.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.The Employer contends that the stevedores-sought by the Peti-tioner are casual laborers who perform the greater portion of theirwork for other Employers,and are therefore not its employees withinthe meaning of the Act.We find this contention clearly without merit.There is nothing in the Act that restricts or limits the definition of anemployee to one whose tenure of employment must be fixed to a regularday-to-day or week-to-week or month-to-month basis.2In fact, it iscommon knowledge that the tenure of employment of stevedores in theshipping industry is of a casual nature.Notwithstanding this fact,they have not been deprived'of the rights of employees under the Act 2The Employer's motion to dismiss the petition on this ground is,there-fore, denied.'The Employer's name appearsas amendedat the hearing.2See Section2 (3) of the Act.See Band,C -Stevedoring Co., Incorporated,88 NLRB No. 77 ; see alsoAmericanFruitand Steamship`Company,88 NLRB No. 64.88 NLRB No. 108.597 598DECISIONSOF NATIONAL LABORRELATIONS BOARDWe find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All employees 4 engaged in loading andunloading vessels in the port of Tampa, Florida, excluding all otheremployees,5 guards, professional employees, and supervisors 6 as 'de-fined in the Act.5.The parties disagree with respect to the eligibility of these work-men to vote in the election among the Employer's employees.ThePetitioner contends that all longshoremen who were employed eightor more times during the 6-month period preceding the filing of thepetition should be eligible to vote:For the reasons stated inB and CStevedoring Co., Incorporated,? wedisagreewith the Petitioner'scontention.Upon the entire record in the case, we are of the opinion that allemployees of the Employer in the appropriate unit should be eligibleto vote in the election whose names appear on eight or more differentpayrolls of the Employer within the period beginning June 1, 1949,and ending with the date of the payroll immediately preceding theissuance of this Decision and Direction of. Election, and we so provide.8DIRECTION OF ELECTION0As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, whose names*The Employer'smotion to dismiss the petition,on the ground that it does not employriggers, winchmen,and gang leaders,all classifications of employees sought by the Petitioner,is denied..'The Employer has no particular classifications for the employees it hires, butselects longshoremen at random from those who congregate at the dock.It appears thatthe employees selected,perform the usual functions of stevedores,classified in the industryas stackers,beitmen, hoidmen,fruit cutters,gang leaders,checkers,water boys,riggers,and winchmen.They are not restricted to work of any particular job category.6Excluded in this category are : J. H. Burke and Sam H. Bailey,the truck drivers, G. C.Giles, the bookkeeper,and Joe A. Romeo,a member of the family operating the business.alixcluded in this category Is S. A. Scott.v 138 NLRB No. 77. See alsoAmerican Fruit and Steamship Company,88 NLRB No. 64.°Cf.American Fruit and Steamship' Company,supra; Crenshaw Bros.Produce Company,@8 NLRB No. 76. TAMPHON TRADING COMPANY, INC.599appear on eight or more different payrolls with the period commencingJune 1, 1949, and ending with the payroll immediately preceding thedate of this Direction of Election, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collec-tive bargaining, by International Longshoremen's Association, AFL.